United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-2564
                                 ___________

Debry Allyn La Near,                    *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Missouri.
Frances R. Slay, Mayor for the          *
City of St. Louis; Board of Police      * [UNPUBLISHED]
Commissioners of the City of St.        *
Louis; Christopher Goodson, Col.;       *
JoAnn Freeman-Morrow, Col.;             *
Michael J. Quinn, Col.; Julius          *
Hunter, Col.; Amy Fiala, Sgt.           *
(Sprout) Metropolitan Police Dept.      *
for the City of St. Louis; John         *
Gregory Stempf,                         *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: October 2, 2009
                              Filed: October 28, 2009
                               ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
      Debry Allyn La Near appeals the district court1 orders concluding that certain
claims in her civil action were time-barred under a five-year statute of limitations, and
denying her motions for appointed counsel. After carefully reviewing the record and
considering La Near’s arguments, we find no basis for reversal. See Phillips v. Jasper
County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (denial of motion for appointed
counsel is reviewed for abuse of discretion); Eichenwald v. Small, 321 F.3d 733, 736
(8th Cir. 2003) (district court’s application of state’s statute of limitations is reviewed
de novo).

       Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                           -2-